    Case 19-42854-mxm13 Doc 13 Filed 07/26/19                             Entered 07/26/19 17:33:49                Page 1 of 19
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: Cabriole Le Pree Miller                    xxx-xx-0671             §          Case No:     19-42854-mxm-13
       3225 Grapevine Mills Blvd #2304                                    §
                                                                                     Date:        7/26/2019
       Grapevine, TX 76051                                                §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES

    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.

    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $290.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $17,400.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
     Case 19-42854-mxm13 Doc 13 Filed 07/26/19                              Entered 07/26/19 17:33:49                 Page 2 of 19
Case No:     19-42854-mxm-13
Debtor(s):   Cabriole Le Pree Miller




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $290.00       per month, months    1       to   60    .

          For a total of    $17,400.00      (estimated " Base Amount ").

          First payment is due      8/11/2019       .

          The applicable commitment period ("ACP") is        36   months.

          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .

          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .

          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00     ;
       $0.00    Pre-petition;             $3,700.00    disbursed by the Trustee.




                                                                  Page 2
     Case 19-42854-mxm13 Doc 13 Filed 07/26/19                            Entered 07/26/19 17:33:49                Page 3 of 19
Case No:     19-42854-mxm-13
Debtor(s):   Cabriole Le Pree Miller


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                 # OF PAYMENTS             CURRENT POST-              FIRST CONDUIT
                                                                PAID BY TRUSTEE          PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.

                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.

                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

Exeter Finance Corp                                $17,944.00         $10,425.00       5.00%                                          Pro-Rata
2014 Chevrolet Malibu 2LT

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL




                                                                 Page 3
     Case 19-42854-mxm13 Doc 13 Filed 07/26/19                           Entered 07/26/19 17:33:49               Page 4 of 19
Case No:     19-42854-mxm-13
Debtor(s):   Cabriole Le Pree Miller



Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                                CREDITOR                                      SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                                CREDITOR                                      SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Ad Astra Recovery                                                 $1,067.00
Appliance Warehouse                                                   $0.00
Arlington Emergency Medical Associates                                $0.00
AT&T                                                                  $0.00
Cash Max                                                              $0.00
Chase Card Services                                                   $0.00
Conn's Appliance Inc                                                  $0.00
Conn's HomePlus                                                       $0.00
Covington Credit/smc                                                $380.00
Diversified Consultants, Inc.                                       $225.00
eMoneyUSA                                                           $819.00
Exeter Finance Corp                                               $7,519.00 Unsecured portion of the secured debt (Bifurcated)
Fig Loans Texas Llc                                                 $593.00
Fingerhut                                                             $0.00
Justice Finance Company                                               $0.00
LVNV Funding/Resurgent Capital                                    $2,828.00
LVNV Funding/Resurgent Capital                                      $104.00
Merchants? Credit Guide Co.                                         $383.00


                                                                Page 4
    Case 19-42854-mxm13 Doc 13 Filed 07/26/19     Entered 07/26/19 17:33:49   Page 5 of 19
Case No:     19-42854-mxm-13
Debtor(s):   Cabriole Le Pree Miller


Midwest Recovery Systems                    $512.00
National Credit Adjusters, LLC              $210.00
Neighborhood Credit Union                   $308.00
Neighborhood Credit Union                        $0.00
Reliant Energy                                   $0.00
RentDebt Automated Collections             $3,557.00
RS Clark & Associates                           $60.00
Spectrum/Charter Communications                  $0.00
Speedy/Rapid Cash                                $0.00
Sun Loan                                    $329.00
Synerprise Consulting Services, Inc         $114.00
T-Mobile                                         $0.00
Tbom/total Crd                              $468.00
Telecom Self-reported                           $75.00
Telecom Self-reported                           $24.00
Texas Medicine Resources                         $0.00
Texas Physician Resources LLP                    $0.00
The Aria Apt                                     $0.00
The Cash Store                                   $0.00
Toledo Fin                                  $891.00
Toledo Fin                                       $0.00
Toledo Fin                                       $0.00
TXU/Texas Energy                            $257.00
TXU/Texas Energy                            $166.00
United Revenue Corp.                        $841.00
United Revenue Corp.                        $679.00
United Revenue Corp.                        $606.00
United Revenue Corp.                        $482.00
United Revenue Corp.                        $482.00
United Revenue Corp.                        $132.00
United Revenue Corp.                        $105.00
US Anesthesia Partners                           $0.00
US Dept of Education                             $0.00
US Dept of Education                             $0.00
US Dept of Education                             $0.00
USAA Federal Savings Bank                       $57.00
USDOE/GLELSI                              $24,725.00
USDOE/GLELSI                               $6,508.00
Utility Self-reported                           $85.00
Utility Self-reported                           $54.00
World Acceptance Corp                       $420.00
World Acceptance Corp                            $0.00




                                         Page 5
     Case 19-42854-mxm13 Doc 13 Filed 07/26/19                              Entered 07/26/19 17:33:49                 Page 6 of 19
Case No:     19-42854-mxm-13
Debtor(s):   Cabriole Le Pree Miller



TOTAL SCHEDULED UNSECURED:                                         $56,065.00

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.




                                                                   Page 6
     Case 19-42854-mxm13 Doc 13 Filed 07/26/19                              Entered 07/26/19 17:33:49                 Page 7 of 19
Case No:     19-42854-mxm-13
Debtor(s):   Cabriole Le Pree Miller


E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.




                                                                   Page 7
     Case 19-42854-mxm13 Doc 13 Filed 07/26/19                             Entered 07/26/19 17:33:49                Page 8 of 19
Case No:     19-42854-mxm-13
Debtor(s):   Cabriole Le Pree Miller


K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.


                                                                  Page 8
    Case 19-42854-mxm13 Doc 13 Filed 07/26/19                              Entered 07/26/19 17:33:49                 Page 9 of 19
Case No:     19-42854-mxm-13
Debtor(s):   Cabriole Le Pree Miller


Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.



                                                                  Page 9
     Case 19-42854-mxm13 Doc 13 Filed 07/26/19                         Entered 07/26/19 17:33:49                Page 10 of 19
Case No:     19-42854-mxm-13
Debtor(s):   Cabriole Le Pree Miller


16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                               Page 10
   Case 19-42854-mxm13 Doc 13 Filed 07/26/19                            Entered 07/26/19 17:33:49                Page 11 of 19
Case No:     19-42854-mxm-13
Debtor(s):   Cabriole Le Pree Miller


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 11
   Case 19-42854-mxm13 Doc 13 Filed 07/26/19                           Entered 07/26/19 17:33:49                 Page 12 of 19
Case No:     19-42854-mxm-13
Debtor(s):   Cabriole Le Pree Miller




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the    26th day of July, 2019        :

(List each party served, specifying the name and address of each party)


Dated:              July 26, 2019                                         /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

Ad Astra Recovery                                 Chase Card Services                               Exeter Finance Corp
xxx5582                                           xxxxxxxxxxxx5312                                  xxxxxxxxxxxxx1001
7330 West 33rd Street North                       Attn: Bankruptcy                                  PO Box 166008
Suite 118                                         PO Box 15298                                      Irving, TX 75016
Wichita, KS 67205                                 Wilmington, DE 19850


Appliance Warehouse                               Conn's Appliance Inc                              Fig Loans Texas Llc
2225 E. Beltline #321                             c/o Becket and Lee LLP                            xxx5399
Carrollton, TX 75006                              PO Box 3002                                       2245 Texas Dr Ste 300
                                                  Malvern PA 19355-1245                             Sugar Land, TX 77479



Arlington Emergency Medical                       Conn's HomePlus                                   Fingerhut
Associates                                        xxxxx7930                                         xxxxxxxxxxxx1522
P.O. Box 2168                                     Attn: Bankruptcy Dept                             Attn: Bankruptcy
Edmond, OK 73083                                  PO Box 2358                                       6250 Ridgewood Rd
                                                  Beaumont, TX 77704                                Saint Cloud, MN 56303


AT&T                                              Covington Credit/smc                              Justice Finance Company
P.O. Box 5001                                     xxxxxx5031                                        xxxxxxx0002
Carol Stream, IL 60197                            2596 E Arkansas Ln Ste 1                          PO Box 3970
                                                  Arlington, TX 76014                               Attn: Bankruptcy
                                                                                                    Dallas, TX 75208


Cabriole Le Pree Miller                           Diversified Consultants, Inc.                     LVNV Funding/Resurgent Capital
3225 Grapevine Mills Blvd #2304                   xxxx2893                                          xxxxx7930
Grapevine, TX 76051                               Attn: Bankruptcy                                  Attn: Bankruptcy
                                                  PO Box 679543                                     PO Box 10497
                                                  Dallas, TX 75267                                  Greenville, SC 29603


Cash Max                                          eMoneyUSA                                         LVNV Funding/Resurgent Capital
928 N. Beltline #100                              xxxxxxx9530                                       xxxxxxxxxxxx1522
Grand Prairie, TX 75050                           Attn: Bankruptcy                                  Attn: Bankruptcy
                                                  8700 State LIne Rd , Ste 350                      PO Box 10497
                                                  Leawood, KS 66206                                 Greenville, SC 29603




                                                               Page 12
   Case 19-42854-mxm13 Doc 13 Filed 07/26/19              Entered 07/26/19 17:33:49    Page 13 of 19
Case No:     19-42854-mxm-13
Debtor(s):   Cabriole Le Pree Miller


Merchants? Credit Guide Co.            Spectrum/Charter Communications       Texas Medicine Resources
xxxxxx4437                             PO Box 790261                         PO Box 8549
223 West Jackson Boulevard             Saint Louis, MO 63179-0261            Ft Worth, TX 76124-0549
Suite 700
Chicago, IL 60606


Midwest Recovery Systems               Speedy/Rapid Cash                     Texas Physician Resources LLP
xxxxxxxxxx7429                         Attn: Bankruptcy Dept.                PO Box 8776
Attn: Bankruptcy                       PO Box 780408                         Fort Worth, TX 76124-0776
PO Box 899                             Wichita, KS 67278
Florissant, MO 63032


National Credit Adjusters, LLC         Sun Loan                              The Aria Apt
xxxxxx1079                             381                                   2512 Summer Trace Cr.
327 West 4th Avenue                    1231 E Pioneer Parkway                Arlington, TX 76006
PO Box 3023                            Arlington, TX 76010
Hutchinson, KS 67504


Neighborhood Credit Union              Synerprise Consulting Services, Inc   The Cash Store
xxxxxxxx0050                           xxxx8408                              Attn. Bankruptcy Dept.
Attn: Bankruptcy                       Attn: Bankruptcy                      1901 Gateway Dr.
PO Box 803476                          5651 Broadmoor                        Irving, TX 75038
Dallas, TX 75380                       Mission, KS 66202


Pam Bassel                             T-Mobile                              Toledo Fin
7001 Blvd 26, Suite 150                P.O. Box 660252                       xxxxxxxx1859
North Richland Hills, TX 76180         Dallas, TX 75266                      1836 Cooper Street
                                                                             Arlington, TX 76013



Reliant Energy                         Tbom/total Crd                        Toledo Fin
PO Box 650475                          xxxxxxxxxxxx4267                      xxxxxxxx1657
Dallas, TX 75265-0475                  Po Box 85710                          1836 Cooper Street
                                       Sioux Falls, SD 57118                 Arlington, TX 76013



RentDebt Automated Collections         Telecom Self-reported                 Toledo Fin
xxxx5034                               xxxxxxxxxxxxxxxxxxxxxxxxxxE563        xxxxxxxx1493
Attn: Bankruptcy                       Po Box 4500                           1836 Cooper Street
2802 Opryland Dr                       Allen, TX 75013                       Arlington, TX 76013
Nashville, TN 37214


RS Clark & Associates                  Telecom Self-reported                 TXU/Texas Energy
xxxxxxxxxx6720                         xxxxxxxxxxxxxxxxxxxxxxxxxx703F        xxxxxxxxxxxx7170
Attn: Bankruptcy                       Po Box 4500                           Attn: Bankruptcy
12990 Pandora Drive Ste 150            Allen, TX 75013                       PO Box 650393
Dallas, TX 75238                                                             Dallas, TX 75265




                                                  Page 13
   Case 19-42854-mxm13 Doc 13 Filed 07/26/19            Entered 07/26/19 17:33:49   Page 14 of 19
Case No:     19-42854-mxm-13
Debtor(s):   Cabriole Le Pree Miller


TXU/Texas Energy                       US Anesthesia Partners              Utility Self-reported
xxxxxxxxxxxx7336                       PO Box 660267                       xxxxxxxxxxxxxxxxxxxxxxxxxx5DFE
Attn: Bankruptcy                       Dallas, TX 75266-0267               Po Box 4500
PO Box 650393                                                              Allen, TX 75013
Dallas, TX 75265


United Revenue Corp.                   US Dept of Education                World Acceptance Corp
xxx7180                                xxxxxxxxxxx2374                     xxxxxxxx4801
204 Billings Street                    Attn: Bankruptcy                    Attn: Bankruptcy
Suite 120                              PO Box 16448                        PO Box 6429
Arlington, TX 76010                    Saint Paul, MN 55116                Greenville, SC 29606


United Revenue Corp.                   US Dept of Education                World Acceptance Corp
xxx9859                                xxxxxxxxxxx2474                     xxxxxxxx9001
204 Billings Street                    Attn: Bankruptcy                    Attn: Bankruptcy
Suite 120                              PO Box 16448                        PO Box 6429
Arlington, TX 76010                    Saint Paul, MN 55116                Greenville, SC 29606


United Revenue Corp.                   US Dept of Education
xxx2184                                xxxxxx6711
204 Billings Street                    Attn: Bankruptcy
Suite 120                              PO Box 16448
Arlington, TX 76010                    Saint Paul, MN 55116


United Revenue Corp.                   USAA Federal Savings Bank
xxx2241                                xxxxxxxxxxxx3999
204 Billings Street                    Attn: Bankruptcy
Suite 120                              10750 McDermott Freeway
Arlington, TX 76010                    San Antonio,, TX 78288


United Revenue Corp.                   USDOE/GLELSI
xxx6069                                xxxxxxxxxxxx8581
204 Billings Street                    Attn: Bankruptcy
Suite 120                              PO Box 7860
Arlington, TX 76010                    Madison, WI 53707


United Revenue Corp.                   USDOE/GLELSI
xxx5601                                xxxxxxxxxxxx9581
204 Billings Street                    Attn: Bankruptcy
Suite 120                              PO Box 7860
Arlington, TX 76010                    Madison, WI 53707


United Revenue Corp.                   Utility Self-reported
xxx9982                                xxxxxxxxxxxxxxxxxxxxxxxxxx8497
204 Billings Street                    Po Box 4500
Suite 120                              Allen, TX 75013
Arlington, TX 76010




                                                 Page 14
     Case 19-42854-mxm13 Doc 13 Filed 07/26/19                            Entered 07/26/19 17:33:49                        Page 15 of 19
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Cabriole Le Pree Miller                     xxx-xx-0671      §      CASE NO: 19-42854-mxm-13
       3225 Grapevine Mills Blvd #2304                              §
       Grapevine, TX 76051                                          §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       7/26/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $290.00

 Disbursements                                                                                   First (1)                 Second (2) (Other)

 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                           $28.50                              $29.00

 Filing Fee                                                                                        $0.00                               $0.00

 Noticing Fee                                                                                     $64.05                               $0.00

 Subtotal Expenses/Fees                                                                           $97.55                              $29.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $192.45                              $261.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 Exeter Finance Corp                  2014 Chevrolet Malibu 2LT            $17,944.00        $10,425.00          1.25%                $130.31

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $130.31

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case 19-42854-mxm13 Doc 13 Filed 07/26/19                           Entered 07/26/19 17:33:49                     Page 16 of 19
Case No:     19-42854-mxm-13
Debtor(s):   Cabriole Le Pree Miller



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate             Adequate
                                                                            Scheduled          Value of     Protection          Protection
   Name                                 Collateral                            Amount          Collateral   Percentage      Payment Amount

                 Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                        $0.00

                                                 TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                           $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $130.31
      Debtor's Attorney, per mo:                                                                                                   $62.14
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                     $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                           $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $130.31
      Debtor's Attorney, per mo:                                                                                                  $130.69
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                     $0.00



 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         7/26/2019

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-42854-mxm13 Doc 13 Filed 07/26/19                     Entered 07/26/19 17:33:49              Page 17 of 19


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE:    Cabriole Le Pree Miller                                                 CASE NO.     19-42854-mxm-13

                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      7/26/2019                                              /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


Ad Astra Recovery                              Chase Card Services                             Exeter Finance Corp
7330 West 33rd Street North                    Attn: Bankruptcy                                PO Box 166008
Suite 118                                      PO Box 15298                                    Irving, TX 75016
Wichita, KS 67205                              Wilmington, DE 19850



Appliance Warehouse                            Conn's Appliance Inc                            Fig Loans Texas Llc
2225 E. Beltline #321                          c/o Becket and Lee LLP                          2245 Texas Dr Ste 300
Carrollton, TX 75006                           PO Box 3002                                     Sugar Land, TX 77479
                                               Malvern PA 19355-1245



Arlington Emergency Medical                    Conn's HomePlus                                 Fingerhut
Associates                                     Attn: Bankruptcy Dept                           Attn: Bankruptcy
P.O. Box 2168                                  PO Box 2358                                     6250 Ridgewood Rd
Edmond, OK 73083                               Beaumont, TX 77704                              Saint Cloud, MN 56303



AT&T                                           Covington Credit/smc                            Justice Finance Company
P.O. Box 5001                                  2596 E Arkansas Ln Ste 1                        PO Box 3970
Carol Stream, IL 60197                         Arlington, TX 76014                             Attn: Bankruptcy
                                                                                               Dallas, TX 75208



Cabriole Le Pree Miller                        Diversified Consultants, Inc.                   Leinart Law Firm
3225 Grapevine Mills Blvd #2304                Attn: Bankruptcy                                11520 N. Central Expressway
Grapevine, TX 76051                            PO Box 679543                                   Suite 212
                                               Dallas, TX 75267                                Dallas, Texas 75243



Cash Max                                       eMoneyUSA                                       LVNV Funding/Resurgent Capital
928 N. Beltline #100                           Attn: Bankruptcy                                Attn: Bankruptcy
Grand Prairie, TX 75050                        8700 State LIne Rd , Ste 350                    PO Box 10497
                                               Leawood, KS 66206                               Greenville, SC 29603
     Case 19-42854-mxm13 Doc 13 Filed 07/26/19                Entered 07/26/19 17:33:49           Page 18 of 19


                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

  IN RE:   Cabriole Le Pree Miller                                         CASE NO.    19-42854-mxm-13

                                                                          CHAPTER      13

                                             Certificate of Service
                                             (Continuation Sheet #1)

Merchants? Credit Guide Co.              RS Clark & Associates                        Telecom Self-reported
223 West Jackson Boulevard               Attn: Bankruptcy                             Po Box 4500
Suite 700                                12990 Pandora Drive Ste 150                  Allen, TX 75013
Chicago, IL 60606                        Dallas, TX 75238



Midwest Recovery Systems                 Spectrum/Charter Communications              Texas Medicine Resources
Attn: Bankruptcy                         PO Box 790261                                PO Box 8549
PO Box 899                               Saint Louis, MO 63179-0261                   Ft Worth, TX 76124-0549
Florissant, MO 63032



National Credit Adjusters, LLC           Speedy/Rapid Cash                            Texas Physician Resources LLP
327 West 4th Avenue                      Attn: Bankruptcy Dept.                       PO Box 8776
PO Box 3023                              PO Box 780408                                Fort Worth, TX 76124-0776
Hutchinson, KS 67504                     Wichita, KS 67278



Neighborhood Credit Union                Sun Loan                                     The Aria Apt
Attn: Bankruptcy                         1231 E Pioneer Parkway                       2512 Summer Trace Cr.
PO Box 803476                            Arlington, TX 76010                          Arlington, TX 76006
Dallas, TX 75380



Pam Bassel                               Synerprise Consulting Services, Inc          The Cash Store
7001 Blvd 26, Suite 150                  Attn: Bankruptcy                             Attn. Bankruptcy Dept.
North Richland Hills, TX 76180           5651 Broadmoor                               1901 Gateway Dr.
                                         Mission, KS 66202                            Irving, TX 75038



Reliant Energy                           T-Mobile                                     Toledo Fin
PO Box 650475                            P.O. Box 660252                              1836 Cooper Street
Dallas, TX 75265-0475                    Dallas, TX 75266                             Arlington, TX 76013




RentDebt Automated Collections           Tbom/total Crd                               TXU/Texas Energy
Attn: Bankruptcy                         Po Box 85710                                 Attn: Bankruptcy
2802 Opryland Dr                         Sioux Falls, SD 57118                        PO Box 650393
Nashville, TN 37214                                                                   Dallas, TX 75265
      Case 19-42854-mxm13 Doc 13 Filed 07/26/19             Entered 07/26/19 17:33:49     Page 19 of 19


                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

  IN RE:   Cabriole Le Pree Miller                                    CASE NO.   19-42854-mxm-13

                                                                      CHAPTER    13

                                            Certificate of Service
                                            (Continuation Sheet #2)

United Revenue Corp.
204 Billings Street
Suite 120
Arlington, TX 76010



US Anesthesia Partners
PO Box 660267
Dallas, TX 75266-0267




US Dept of Education
Attn: Bankruptcy
PO Box 16448
Saint Paul, MN 55116



USAA Federal Savings Bank
Attn: Bankruptcy
10750 McDermott Freeway
San Antonio,, TX 78288



USDOE/GLELSI
Attn: Bankruptcy
PO Box 7860
Madison, WI 53707



Utility Self-reported
Po Box 4500
Allen, TX 75013




World Acceptance Corp
Attn: Bankruptcy
PO Box 6429
Greenville, SC 29606
